COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Tan Duc Construction Limited Company, Inc. and Hoang-Yen Thi
                          Dang v. Jimmy Tran

Appellate case number:    01-14-00539-CV

Trial court case number: 2010-48243

Trial court:              309th District Court of Harris County

       It is ordered that Appellee’s Amended Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Huddle

Date: December 20, 2016